Exhibit 10.19

THE AES CORPORATION

SEVERANCE PLAN

(Amended and Restated October 28, 2011)

Effective October 28, 2011



--------------------------------------------------------------------------------

ARTICLE I

GENERAL PROVISIONS

1.1 Establishment and Purpose.

The purpose of the AES Corporation Severance Plan, as amended (the “Plan”), is
to provide eligible employees who are involuntarily terminated from employment
in certain limited circumstances, with severance and welfare benefits as set
forth in this Plan. Benefits payable under this Plan are generally intended for
Eligible Employees who are involuntarily terminated without Cause.

The Plan is not intended to be an “employee pension benefit plan” or “pension
plan” within the meaning of Section 3(2) of ERISA. Rather, this Plan is intended
to be a “welfare benefit plan” within the meaning of Section 3(1) of ERISA and
to meet the descriptive requirements of a plan constituting a “severance pay
plan” within the meaning of regulations published by the Secretary of Labor at
Title 29, Code of Federal Regulations, Section 2510.3- 2(b). Accordingly, the
benefits paid by the Plan are not deferred compensation and no employee shall
have a vested right to such benefits.

1.2 Term.

The Plan shall generally be effective on the Effective Date. This Plan
supersedes any prior severance plans, policies, guidelines, arrangements,
agreements, letters and/or other communication, whether formal or informal,
written or oral sponsored by the Employer and/or entered into by any
representative of the Employer. This Plan represents exclusive severance
benefits provided to Eligible Employees and such individuals shall not be
eligible for other benefits provided in other severance plans, policies,
programs, guidelines, arrangements, letters, etc. of the Company.

1.3 Definitions.

Except as may otherwise be specified or as the context may otherwise require,
for purposes of the Plan, the following terms shall have the respective meanings
ascribed thereto, or as set forth on a Benefit Schedule to the Plan.

“Administrator” means the Compensation Committee of the Board or such other
committee or persons designated by the Board and/or Compensation Committee to
assume duties of the Administrator.

“Affiliated Employer” means any corporation which is a member of a controlled
group of corporations (as defined in Section 414(b) of the Code) which includes
the Company; any trade or business (whether or not incorporated) which is under
common control (as defined in Section 414(c) of the Code) with the Company; any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Section 414(m) of the Code) which includes the
Company; and any other entity required to be aggregated with the Company
pursuant to regulations under Section 414(o) of the Code.

 

-1-



--------------------------------------------------------------------------------

“Annual Compensation” means (i) an Eligible Employee’s annualized base salary as
in effect as of the Eligible Employee’s Termination Date or (ii) in the event
that an Eligible Employee is an hourly employee, the person’s cumulative base
earnings (excluding bonuses for the previous completed calendar year prior to
the Eligible Employee’s termination date. Unless otherwise provided on a Benefit
Schedule, Annual Compensation shall: (i) include: pre-tax employee contributions
under any qualified defined contribution retirement plan, salary deferrals under
any unfunded nonqualified deferred compensation plan, and amounts deferred (to
include employee premiums) under a flexible spending account established
pursuant to Section 125 of the Code; and (ii) exclude: any amounts contributed
by the Employer to any plan established pursuant to Section 125 of the Code,
overtime pay, bonuses, shift differential, annual incentive payments, long-term
incentive awards (including, but not limited to, stock options, restricted stock
and performance unit awards), and any other form of supplemental compensation.

“Benefit Schedule” means any schedule attached to the Plan which sets forth the
benefits of specified groups of Eligible Employees, as approved by the Company
and updated by the Administrator from time to time.

“Board” means the Board of Directors of the Company.

“Bonus” means an Eligible Employee’s annual target bonus compensation as
established by the Employer and in effect on the Eligible Employee’s Termination
Date.

“Cause” means, except as otherwise provided in a Benefit Schedule, Separation
From Service by action of the Employer, or resignation in lieu of such
Separation From Service, on account of the Eligible Employee’s dishonesty;
insubordination; continued and repeated failure to perform the Eligible
Employee’s assigned duties or willful misconduct in the performance of such
duties; intentionally engaging in unsatisfactory job performance; failing to
make a good faith effort to bring unsatisfactory job performance to an
acceptable level; violation of the Employer’s policies, procedures, work rules
or recognized standards of behavior; misconduct related to the Eligible
Employee’s employment; or a charge, indictment or conviction of, or a plea of
guilty or nolo contendere to, a felony, whether or not in connection with the
performance by the Eligible Employee of his or her duties or obligations to the
Employer.

“Change in Control” means the occurrence of one or more of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company to any Person or group (as that term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934) of Persons, (ii) a Person or “group” (as
defined under Section 13(d)(3) of the Securities Exchange Act of 1934) of
Persons (other than management of the Company on the date of the adoption of
this Plan or their Affiliates) shall have become the beneficial owner of more
than 35% of the outstanding voting stock of the Company, or (iii) during any
one-year period, individuals who at the beginning of such period constitute the
Board (together with any new director whose election or nomination was approved
by a majority of the directors then in office who were either directors at the
beginning of such period or who were previously so approved, but excluding under
all circumstances any such new director whose initial assumption of office
occurs as a result of an actual or threatened election contest or other actual
or threatened solicitation of proxies or consents by or on behalf of any
individual, corporation, partnership or other entity or group)

 

-2-



--------------------------------------------------------------------------------

cease to constitute a majority of the Board. For purposes of this definition,
“Affiliate” means: (i) any Subsidiary of the Company; (ii) any entity or Person
or group of Persons that, directly or through one or more intermediaries, is
controlled by the Company; and (iii) any entity or Person or group of Persons in
which the Company has a significant equity interest, as determined by the
Company.

“COBRA Coverage” means medical, dental and vision coverage which is required to
be offered to terminated employees under Section 4980B of the Code and
Section 606 of ERISA; provided, however, that no provision of this Plan shall be
construed to require the Employer to contribute on behalf of an Eligible
Employee towards continuation coverage for a health spending account.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” or “AES” means The AES Corporation, a Delaware corporation, or any
successor thereto.

“Compensation Committee” means the Compensation Committee of the Board.

“Disability” or “Disability Termination” means, except as otherwise provided in
a Benefit Schedule, a Separation From Service: (a) on account of the Eligible
Employee’s failure to return to full-time employment following exhaustion of
short-term disability benefits provided by the Employer; (b) following the date
the Eligible Employee is determined to be eligible for: (i) long-term disability
benefits under any long-term disability insurance policy or plan maintained by
the Employer; or (ii) disability pension or retirement benefits under any
qualified retirement plan maintained by the Employer; or (c) due to a physical
or mental condition that substantially restricts the Eligible Employee’s ability
to perform his or her usual duties, as determined by the Employer.

“Eligible Employee” means any Employee of the Employer who: (i) is not an
Ineligible Employee (within the meaning of Section 2.2); (ii) has completed one
Year-of-Service as a full-time Employee.

“Employee” means any person who is employed by the Company or a Subsidiary as a
common law employee and is listed as an employee on the payroll records of the
Employer as a full-time employee. Any person hired by the Employer as a
consultant or independent contractor and any other individual whom the Employer
does not treat as its employee for federal income tax purposes shall not be an
Employee for purposes of this Plan, even if it is subsequently determined by a
court or administrative agency that such individual should be, or should have
been, properly classified as a common law employee of the Employer.

“Employer” means the Company and any Affiliated Employer that participates in
the Plan with the consent of the Company. The Administrator shall maintain a
list of participating Employers.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

-3-



--------------------------------------------------------------------------------

“Executive” or “Executive Officer” means an Eligible Employee or Participant, as
the context requires (other than the Chief Executive Officer), who is an
executive officer of the Company as defined under Rule 3b-7 of the Securities
Exchange Act of 1934, as amended, or was otherwise approved as an officer by the
Board and/or Compensation Committee.

“Ineligible Termination” means, except as otherwise provided in a Benefit
Schedule, an Eligible Employee’s Separation From Service on account of:

 

  •  

The Eligible Employee’s voluntary resignation, including but not limited to the
Eligible Employee’s unilateral Separation From Service at any time prior to the
Termination Date established by the Employer;

 

  •  

Any Separation From Service that the Employer determines (either before or after
the Separation From Service and whether or not any notice is given to the
employee) the payment of benefits under the Plan in connection with such
Separation From Service would be inconsistent with the intent and purposes of
the Plan;

 

  •  

A Separation From Service in connection with an Eligible Employee’s failure to
return to work immediately following the conclusion of an approved
leave-of-absence;

 

  •  

A Separation From Service for, or on account of, Cause;

 

  •  

A Disability Termination;

 

  •  

The Eligible Employee’s death;

 

  •  

The Eligible Employee declines to accept a New Job Position offered by the
Employer that is located within 50 miles of the Eligible Employee’s then
assigned work site of the Employer;

 

  •  

The Sale of Business Rule set forth in Section 2.4 herein; or

 

  •  

The voluntary transfer of employment from Eligible Employee’s Employer to
another AES related entity, irrespective of whether the Eligible Employee is
required to relocate or whether the AES related entity qualifies as an
Affiliated Employer.

“Involuntary Termination” means an Eligible Employee’s involuntary Separation
From Service that is (i) not an Ineligible Termination and (ii) by action of the
Employer on account of:

 

  •  

Reduction-in-force;

 

  •  

Permanent job elimination;

 

-4-



--------------------------------------------------------------------------------

  •  

The restructuring or reorganization of a business unit, division, department or
other segment;

 

  •  

Termination by Mutual Consent; or

 

  •  

Eligible Employee declines to accept a New Job Position offered by the Employer
that requires the Eligible Employee to relocate to a work site location that is
located greater than 50 miles from the Employee’s then assigned work site of the
Employer; provided, however, that except as provided in Section 2.4 or in
connection with a Separation From Service following a Change in Control, an
Employee who functions at or above a Group Manager position (or its equivalent)
shall not incur an Involuntary Termination if such Eligible Employee declines a
New Job Position (regardless of its location) at a time when the Employee’s
existing job position is being eliminated.

“New Job Position” means: (i) with respect to an Eligible Employee who has
demonstrated inadequate or unsatisfactory performance, as determined by the
Employer, any job position offered by the Employer; or (ii) with respect to all
other Eligible Employees, a full-time job position offered by the Employer that
does not result in a reduction of the Employee’s Annual Compensation.

“Participant” has the meaning set forth in Section 2.1.

“Person” means any individual, corporation, joint venture, association, joint
stock company, trust, unincorporated organization or government or any agency or
political subdivision thereof.

“Plan” means The AES Corporation Severance Plan as set forth herein, and as the
same may from time to time be amended.

“Section 409A” shall mean Section 409A of the Code, the regulations and other
binding guidance promulgated thereunder.

“Separation From Service” shall mean an Eligible Employee’s termination of
employment with the Company and all of its controlled group members within the
meaning of Section 409A of the Code. For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of
Section 414(b) and 414(c) of the Code; provided that the language “at least 50
percent” shall be used instead of “at least 80 percent” in each place it appears
in Section 1563(a)(1), (2) and (3) of the Code and Treas. Reg. § 1.414(c)-2;
provided, further, where legitimate business reasons exist (within the meaning
of Treas. Reg. § 1.409A- 1(h)(3)), the language “at least 20 percent” shall be
used instead of “at least 80 percent” in each place it appears. Whether an
Employee has a Separation From Service will be determined based on all of the
facts and circumstances and in accordance with the guidance issued under
Section 409A.

 

-5-



--------------------------------------------------------------------------------

“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of the Company as determined in
accordance with the regulations issued under Code Section 409A and the
procedures established by the Company.

“Subsidiary” means any entity in which the Company owns or otherwise controls,
directly or indirectly, stock or other ownership interests having the voting
power to elect a majority of the board of directors, or other governing group
having functions similar to a board of directors, as determined by the Company.

“Termination by Mutual Consent” means an involuntary Separation From Service
pursuant to which the Company agrees, in its sole discretion, that benefits are
payable under this Plan.

“Termination Date” means the date of the Eligible Employee’s Separation From
Service (or scheduled date of Separation From Service, as applicable).

“Weeks Compensation” means one fifty second (1/52) of an Eligible Employee’s
Annual Compensation.

“Year-of-Service” means each twelve-month period measured from the Eligible
Employee’s first day of employment with an Employer, as reduced to reflect
breaks in service and/or services performed during such period the Eligible
Employee was otherwise ineligible to participate in the Plan, as determined
under the rules promulgated by the Administrator. Service with a predecessor
employer (that was not an Affiliated Employer) shall be recognized to the extent
such service is recognized under The AES Corporation Retirement Savings Plan.
Service shall also include services performed prior to the effective date of the
Plan. In the event an Eligible Employee’s Separation From Service and the
Eligible Employee is subsequently reemployed by the Employer, the Eligible
Employee’s service for calculation of any severance benefits under Article IV of
the Plan shall be based only upon the Eligible Employee’s service credited since
the most recent date of employment with the Employer.

ARTICLE II

PARTICIPATION

2.1 Eligibility.

An Eligible Employee shall, upon execution of the release in the form specified
in Article III of this Plan in the time and manner set forth in Section 3.1 of
the Plan, be eligible for the severance benefits provided under Article IV of
this Plan if the Eligible Employee’s Separation From Service is by reason of an
Involuntary Termination. An Eligible Employee who fails to execute the release
in the time and manner set forth in Section 3.1 or who subsequently revokes
execution of the release in accordance with its terms shall not be entitled to
receive benefits under this Plan. An Eligible Employee who satisfies all of the
terms and conditions specified in this Plan and who becomes entitled to receive
benefits hereunder shall be referred to herein as a “Participant.”

 

-6-



--------------------------------------------------------------------------------

2.2 Ineligible Employees. Notwithstanding any provision of this Plan to the
contrary, the following Employees (“Ineligible Employees”) are not eligible to
participate in the Plan:

 

  •  

Any Employee who has been hired to work on a part-time, seasonal or temporary
basis or who is classified as a part-time, seasonal or temporary Employee, or a
student intern on the Employer’s records;

 

  •  

Any Employee who has been hired by the Employer to work in a job share position
(provided that such Employee is not otherwise employed on a full-time basis);

 

  •  

An Employee who is member of a collective bargaining unit to which this Plan has
not been specifically extended by a collective bargaining agreement;

 

  •  

An Employee entitled to a severance type payment pursuant to any other plan,
policy, arrangement, agreement, letter or other communication sponsored by, or
entered into with, or maintained by the Employer, including but not limited to
an employment agreement;

 

  •  

Leased employees, including those within the meaning of section 414(n) of the
Code;

 

  •  

Nonresident aliens (other than those nonresident aliens to whom the Employer has
extended participation in the Plan with the written consent of the Company;

 

  •  

Any individual who has agreed in writing that he or she waives his or her
eligibility to receive benefits under the Plan; and

 

  •  

Any Employee who has an enforceable right to resume employment or to be recalled
to employment with the Employer.

2.3 Transfer of Employment.

If an Eligible Employee transfers to a location of AES to which this Plan has
not been extended, such Employee shall cease to be eligible to participate in
this Plan unless the Eligible Employee’s prior Employer has agreed in writing to
continue to extend participation in the Plan to the Employee with the consent of
the Company.

2.4 Sale of Business Rule.

An Eligible Employee shall not be eligible for benefits under the Plan if the
Eligible Employee’s Separation From Service is in connection with the sale of
the stock or other ownership interests of the Employer or other related entity,
or the sale, lease, or other transfer of the assets, products, services or
operations of the Employer or other related entity to another organization if
either of the following occurs:

 

  •  

The Eligible Employee is employed by the new organization immediately following
the sale, transfer or lease or is so employed within a time period specified in
an agreement between the Employer and the new organizations; or

 

-7-



--------------------------------------------------------------------------------

  •  

The Employer terminates the employment of an Eligible Employee who did not
accept an offer of employment from the new organization when the new
organization offered a compensation and benefits package that was, in the
aggregate, generally comparable to the compensation and benefits provided by the
Employer; provided that such Eligible Employee was not required to relocate to a
work site location that is located greater than 50 miles from the Employee’s
then assigned work site of the Employer.

Notwithstanding the foregoing, this Section 2.4 shall not apply if an Eligible
Employee’s Separation From Service occurs in connection with a Change of Control
and, as such, any such Separation From Service will not be an Ineligible
Termination solely on the basis of the Sale of Business Rule.

ARTICLE III

RELEASES

3.1 Release.

Notwithstanding anything in this Plan to the contrary, no benefits of any sort
or nature (other than as provided in Section 3.3) shall be due or paid under
this Plan to any Eligible Employee unless the Eligible Employee executes a
written release and covenant not to sue, in form and substance satisfactory to
the Employer, in its sole discretion, within the time stated in the release;
provided, however, that in all cases such release must become final, binding and
irrevocable within sixty (60) days following the Eligible Employee’s Termination
Date. The written release shall waive any and all claims against the Employer
and all related parties including, but not limited to, claims arising out of the
Eligible Employee’s employment by the Employer, the Eligible Employee’s
Separation From Service and claims relating to the benefits paid under this
Plan. At the sole discretion of the Employer, the release shall also include
such noncompetition, nonsolicitation and nondisclosure provisions as the
Employer considers necessary or appropriate.

3.2 Revocation.

The release described in Section 3.1 must be executed and binding on the
Eligible Employee within the timeframe specified by the Company before benefits
are due or paid. An Eligible Employee who revokes execution of the release in
accordance with the terms of the release shall not be entitled to receive
benefits under the Plan.

 

-8-



--------------------------------------------------------------------------------

3.3 Outplacement Services.

Notwithstanding the foregoing provisions of this Article III, the Outplacement
Services set forth under Section 4.3 herein may or may not be provided, at the
discretion of the Employer, to an Eligible Employee prior to the execution of a
release under this Plan.

ARTICLE IV

SEVERANCE BENEFITS

4.1 Separation Payment.

4.1.1 A Participant shall be entitled to receive a separation payment as set
forth on the applicable Benefit Schedule. Except as otherwise provided in a
Benefit Schedule, the separation payment shall be paid at least monthly in
substantially equal installments as salary continuation in accordance with the
Employer’s established payroll policies and practices over the same time period
upon which the separation payment is based, which shall be set forth in the
Benefit Schedule. The separation payments will commence on the Employer’s next
normal pay date occurring after the date the Eligible Employee’s release becomes
final, binding and irrevocable.

4.1.2 For purposes of Section 409A: (i) the right to salary continuation
installment payments under Section 4.1.1 shall be treated as the right to a
series of separate payments; and (ii) a payment shall be treated as made on the
scheduled payment date if such payment is made at such date or a later date in
the same calendar year or, if later, by the 15th day of the third calendar month
following the scheduled payment date. A Participant shall have no right to
designate the date of any payment under the Plan. For purposes of the Plan, each
salary continuation installment payment in Section 4.1.1 is intended to be
excepted from Section 409A to the maximum extent provided under Section 409A as
follows: (i) each salary continuation installment payment that is scheduled to
be made on or before March 15th of the calendar year following the calendar year
containing the Termination Date is intended to be excepted under the short-term
deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4); and (ii) each
salary continuation installment payment that is not otherwise excepted under the
short-term deferral exception is intended to be excepted under the involuntary
pay exception as specified in Treas. Reg. § 1.409A-1 (b)(9)(iii).

4.2 Continuation of Certain Welfare Benefits.

4.2.1 Medical/Dental/Vision. For the period set forth below in Section 4.2.3 and
beginning in the calendar month following the calendar month in which the
Termination Date occurs, the Participant shall be eligible to participate in the
Employer’s medical, dental and vision employee welfare benefit plans applicable
to the Participant on his Termination Date. To receive such benefits, the
Participant must properly enroll in COBRA coverage, and must also pay such
premiums and other costs for such coverage as generally applicable to the
Employer’s active employees. The Employer will continue to pay its share of the
applicable premiums under the medical, dental and vision plans for the same
level and type of coverage in which the Participant is enrolled as of the
Termination Date.

Except as provided in a Benefit Schedule to the Plan, if a Participant has
elected the “no benefit coverage” option under the medical, dental or vision
plans as of his actual

 

-9-



--------------------------------------------------------------------------------

Termination Date, the Participant shall not be entitled to continuation coverage
or cash in lieu thereof. Following expiration of coverage under this
Section 4.2.1, a Participant may, to the extent eligible, continue to
participate in such plans for the remainder of the COBRA continuation period, if
any.

4.2.2 Concurrent COBRA Period. The continuation period for medical, dental and
vision coverage under this Plan shall be deemed to run concurrent with the
continuation period federally mandated by COBRA (generally 18 months), or any
other legally mandated and applicable federal, state, or local coverage period
for benefits provided to terminated employees under the health care plan. The
continuation period will be deemed to commence on the first day of the calendar
month following the month in which the Termination Date falls. Notwithstanding
the foregoing, COBRA Coverage will only be available if the Participant is
eligible for and timely elects COBRA Coverage, and timely remits payment of the
premiums for COBRA Coverage.

4.2.3 Length of Benefits. Except as provided in a Benefit Schedule, benefits
under this Section 4.2 shall be for the same time period upon which the
separation payment was based; provided, however that in no event will the time
period exceed 18 months.

4.2.4 Implications of Section 409A. Post-termination medical benefits are
intended to be excepted from Section 409A under the medical benefits exceptions
as specified in Treas. Reg. § 1.409A-l(b)(9)(v)(B).

4.3 Outplacement Services.

As set forth on the applicable Benefit Schedule, a Participant shall be eligible
for such outplacement services typically provided to employees of the same job
classification or level. Outplacement services may be provided by an independent
agency or by the Employer. Notwithstanding the foregoing, the availability,
duration, and appropriateness of outplacement services shall be determined by
the Administrator in its sole discretion; provided, however, that outplacement
expenses must be reasonable, must be actually incurred by the Participant and
may not extend beyond the December 31 of the second calendar year following the
calendar year in which the Termination Date occurred (or such shorter period as
specified by the Employer). Any such reimbursement shall be as soon as
administratively feasible, but in no event later than December 31st of the third
calendar year following the calendar year in which the Termination Date
occurred. Post-termination outplacement benefits are intended to be excepted
from Section 409A under the separation payment benefits exceptions as specified
in Treas. Reg. § 1.409A- l(b)(9)(v)(A).

4.4 Bonus Compensation.

As set forth on the applicable Benefit Schedule and subject to any deferral
election that the Participant has made with respect to such amounts, a
Participant will be eligible for (i) a prorated Bonus; and (ii) any accrued but
unpaid bonus compensation for completed performance periods. The prorated Bonus
specified in Section 4.4(i) will be prorated based on the amount of time the
Participant was actively at work on a full-time basis in the calendar year in
which the Participant’s Termination Date falls, and will be paid within the
applicable 2 1/2

 

-10-



--------------------------------------------------------------------------------

month period specified in Treas. Reg. § 1.409A- 1(b)(4). The bonus compensation
specified in Section 4.4(ii) shall be paid no later than the time that such
amounts are paid to similarly situated employees in accordance with the
applicable plan terms. Notwithstanding the foregoing, with respect to bonuses
paid in accordance with the terms of The AES Corporation Performance Incentive
Plan (or any successor plan, the “Performance Incentive Plan”), any such bonus
compensation shall be paid only to the extent earned in accordance with the
terms of the Performance Incentive Plan and on the payment date specified
therein.

4.5 Enhanced Benefits.

In the event a Participant is Involuntarily Terminated within two years
following a Change in Control, a Participant shall receive a separation payment
under Section 4.1 multiplied by 2.0 and medical/dental/vision benefits under
Section 4.2 multiplied by 2.0; provided, however, that unless otherwise
specifically provided in the Benefit Schedule, the time period for
medical/dental/vision benefits set forth in Section 4.2 will never exceed
eighteen (18) months, as described in Section 4.2.3.

4.6 Delay in Payment.

Notwithstanding any provision of this Plan to the contrary, to the extent that a
payment hereunder is subject to Section 409A (and not excepted therefrom), such
payment shall be delayed for a period of six months after the Termination Date
(or, if earlier, the death of the Participant) for any Participant that is a
Specified Employee. Any payment that would otherwise have been due or owing
during such six-month period will be paid on the first business day of the
seventh month following the Separation From Service.

ARTICLE V

PLAN ADMINISTRATION

5.1 Operation of the Plan.

The Administrator shall be the named fiduciary responsible for carrying out the
provisions of the Plan. The Administrator may delegate any and all of its powers
and responsibilities hereunder or appoint agents to carry out such
responsibilities, and any such delegation or appointment may be rescinded at any
time. The Administrator shall establish the terms and conditions under which any
such agents serve. The Administrator shall have the full and absolute authority
to employ and rely on such legal counsel, actuaries and accountants (which may
also be those of the Employer) as it may deem advisable to assist in the
administration of the Plan.

5.2 Administration of the Plan.

To the extent that the Administrator in its sole discretion deems necessary or
desirable, the Administrator may establish rules for the administration of the
Plan, prescribe appropriate forms, and adopt procedures for handling claims and
the denial of claims. The Administrator shall have the exclusive authority and
discretion to interpret, construe, and administer the provisions of the Plan and
to decide all questions concerning the Plan and its administration. Without
limiting the foregoing, the Administrator shall have the authority to

 

-11-



--------------------------------------------------------------------------------

determine the level of an Employee, to determine eligibility for and the amount
of any benefits due in accordance with the applicable Benefit Schedule, to make
factual determinations, to correct deficiencies, and to supply omissions,
including resolving any ambiguity or uncertainty arising under or existing in
the terms and provisions of the Plan or any Benefit Schedule. Any and all such
determinations of the Administrator shall be final, conclusive, and binding on
the Employer, the Employee and any and all interested parties.

5.3 Funding.

The Plan shall be unfunded and all payments hereunder and expenses incurred in
connection with this Plan shall be paid from the general assets of the Employer.
Benefits will be paid directly by the Employer employing the Participant, and no
other Employer or Affiliated Employer will be responsible for any benefits
hereunder.

5.4 Code Section 409A.

Notwithstanding any provision of the Plan to the contrary, if any benefit
provided under this Plan is subject to the provisions of Section 409A of the
Code and the regulations issued thereunder, the provisions of the Plan will be
administered, interpreted and construed in a manner necessary to comply with
Section 409A or an exception thereto (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed). With respect to
payments subject to Section 409A of the Code: (i) it is intended that
distribution events authorized under the Plan qualify as permissible
distribution events for purposes of Section 409A of the Code; and (ii) the
Company and each Employer reserve the right to accelerate and/or defer any
payment to the extent permitted and consistent with Section 409A.
Notwithstanding any provision of the Plan to the contrary, in no event shall the
Administrator, the Company, an Affiliated Employer or Subsidiary (or their
employees, officers, directors or affiliates) have any liability to any
Participant (or any other person) due to the failure of the Plan to satisfy the
requirements of Section 409A or any other applicable law.

 

ARTICLE VI

CLAIMS

6.1 General.

If an Employee believes that he or she is eligible for benefits under the Plan
and has not been so notified, an Employee should submit a written request for
benefits to the Administrator. Any claim for benefits must be made within six
months of an Employee’s Termination Date, or the Employee will be forever barred
from pursuing a claim. For purposes of this Article VI, an Employee making a
claim for benefits under the Plan shall be referred to as a “claimant”. The
claimant shall file the claim with and in the manner prescribed by the
Administrator. The Administrator shall make the initial determination concerning
rights to and amount of benefits payable under this Plan.

6.2 Claim Evaluation.

A properly filed claim will be evaluated and the claimant will be notified of
the approval or the denial of the claim within ninety (90) days after the
receipt of the claim, unless

 

-12-



--------------------------------------------------------------------------------

special circumstances require an extension of time for processing. Written
notice of the extension will be furnished to the claimant prior to the
expiration of the initial ninety-day (90- day) period, and will specify the
special circumstances requiring an extension and the date by which a decision
will be reached (provided the claim evaluation will be completed within one
hundred and twenty (120) days after the date the claim was filed).

6.3 Notice of Disposition.

A claimant will be given a written notice in which the claimant will be advised
as to whether the claim is granted or denied, in whole or in part. If a claim is
denied, in whole or in part the notice will contain: (i) the specific reasons
for the denial; (ii) references to pertinent Plan provisions upon which the
denial is based; (iii) a description of any additional material or information
necessary to perfect the claim and an explanation of why such material or
information is necessary; and (iv) the claimant’s rights to seek review of the
denial.

6.4 Appeals.

If a claim is denied, in whole or in part, the claimant, or his duly authorized
representative, has the right to (i) request that the Administrator review the
denial, (ii) review pertinent documents, and (iii) submit issues and comments in
writing, provided that the claimant files a written appeal with the
Administrator within sixty (60) days after the date the claimant received
written notice of the denial. Within sixty (60) days after an appeal is
received, the review will be made and the claimant will be advised in writing of
the decision, unless special circumstances require an extension of time for
reviewing the appeal, in which case the claimant will be given written notice
within the initial sixty-day (60-day) period specifying the reasons for the
extension and when the review will be completed (provided the review will be
completed within one hundred and twenty (120) days after the date the appeal was
filed). The decision on appeal will be forwarded to the claimant in writing and
will include specific reasons for the decision and references to the Plan
provisions upon which the decision is based. A decision on appeal will be final
and binding on all persons for all purposes. If a claimant’s claim for benefits
is denied in whole or in part, the claimant may file suit in a state or federal
court.

Notwithstanding the aforementioned, before the claimant may file suit in a state
or federal court, the claimant must exhaust the Plan’s administrative claims
procedure set forth in this Article VI. If any such state or federal judicial or
administrative proceeding is undertaken, the evidence presented will be strictly
limited to the evidence timely presented to the Administrator. In addition, any
such state or federal judicial or administrative proceeding must be filed within
six (6) months after the Administrator’s final decision. Any such state or
federal judicial or administrative proceeding relating to this Plan shall only
be brought in the Circuit Court for Arlington County, Virginia or in the United
States District Court for the Eastern District of Virginia, Alexandria Division.
If any such action or proceeding is brought in any other location, then the
filing party expressly consents to the transfer of such action to the Circuit
Court for Arlington County, Virginia or the United States District Court for the
Eastern District of Virginia, Alexandria Division. Nothing in this clause shall
be deemed to prevent any party from removing an action or proceeding to enforce
or interpret this Plan from the Circuit Court for Arlington County, Virginia to
the United States District Court for the Eastern District of Virginia,
Alexandria Division.

 

-13-



--------------------------------------------------------------------------------

ARTICLE VII

PLAN AMENDMENTS

7.1 Amendment Authority.

The Board may, at any time and in its sole discretion, amend, modify or
terminate the Plan, including any Benefit Schedule, as the Board, in its
judgment shall deem necessary or advisable. The Board may delegate its amendment
authority to the Administrator or such other persons as the Board considers
appropriate. Notwithstanding the foregoing or any provision of the Plan to the
contrary, the Board (or its designee) may at any time (in its sole discretion
and without the consent of any Participant) modify, amend or terminate any or
all of the provisions of this Plan or take any other action, to the extent
necessary or advisable to conform the provisions of the Plan with Section 409A
of the Code, the regulations issued thereunder or an exception thereto,
regardless of whether such modification, amendment or termination of this Plan
or other action shall adversely affect the rights of an Eligible Employee or
Participant under the Plan. Termination of this Plan shall not be a distribution
event under the Plan unless otherwise permitted under Section 409A.

ARTICLE VIII

MISCELLANEOUS

8.1 Summary Plan Description.

To the extent the summary plan description or any other writing communication to
an Eligible Employee conflicts with this Plan, the Plan document shall control.

8.2 Impact on Other Benefits.

Except as otherwise provided herein, any amounts paid to a Participant under
this Plan shall have no effect on the Participant’s rights or benefits under any
other employee benefit plan sponsored by the Employer; provided, however, that
in no event shall any Participant be entitled to any payment or benefit under
the Plan which duplicates a payment or benefit received or receivable by the
Participant under any severance plan, policy, guideline, arrangement, agreement,
letter and/or other communication, whether formal or informal, written or oral
sponsored by the Employer or an affiliate thereof and/or entered into by any
representative of the Employer and/or any affiliate thereof. Further, any such
amounts shall not be used to determine eligibility for or the amount of any
benefit under any employee benefit plan, policy, or arrangement sponsored by the
Employer or any affiliate thereof.

8.3 Tax Withholding.

The Employer shall have the right to withhold from any benefits payable under
the Plan or any other wages payable to a Participant an amount sufficient to
satisfy federal, state and local tax withholding requirements, if any, arising
from or in connection with the Participant’s receipt of benefits under the Plan.

 

-14-



--------------------------------------------------------------------------------

8.4 No Employment or Service Rights.

Nothing contained in the Plan shall confer upon any Employee any right with
respect to continued employment with the Employer, nor shall the Plan interfere
in any way with the right of the Employer to at any time reassign an Employee to
a different job, change the compensation of the Employee or terminate the
Employee’s employment for any reason.

8.5 Nontransferability.

Notwithstanding any other provision of this Plan to the contrary, the benefits
payable under the Plan may not be subject to voluntary or involuntary
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the Participant or such other person,
other than pursuant to the laws of descent and distribution, without the consent
of the Company.

8.6 Successors.

The Company and its affiliates shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company and its affiliates
(taken as a whole) expressly to assume and agree to perform under the terms of
the Plan in the same manner and to the same extent that the Company and its
affiliates would be required to perform if no such succession had taken place
(provided that such a requirement to perform which arises by operation of law
shall be deemed to satisfy the requirements for such an express assumption and
agreement), and in such event the Company and its affiliates (as constituted
prior to such succession) shall have no further obligation under or with respect
to the Plan.

8.7 Headings and Captions.

The headings and captions herein are provided for reference and convenience
only. They shall not be considered as part of the Plan and shall not be employed
in the construction of the Plan.

8.8 Gender and Number.

Where the context admits, words in any gender shall include any other gender,
and, except where clearly indicated by the context, the singular shall include
the plural and vice-versa.

8.9 Nonalienation of Benefits.

None of the payments, benefits or rights of any Participant shall be subject to
any claim of any creditor of any Participant and, in particular, to the fullest
extent permitted by law, all such payments, benefits and rights shall be free
from attachment, garnishment (if permitted under applicable law), trustee’s
process, or any other legal or equitable process available to any creditor of
such Participant. No Participant shall have the right to alienate, anticipate,
commute, plead, encumber or assign any of the benefits or payments that he or
she may expect to receive under this Plan.

 

-15-



--------------------------------------------------------------------------------

8.10 Governing Law.

Except as otherwise preempted by the laws of the United States, this Plan shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to its conflict of law provisions. If any
provision of this Plan shall be held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan.

The AES Corporation Severance Plan has been duly executed by the undersigned and
is effective this 28th day of October, 2011.

 

The AES Corporation By:  

LOGO [g290041ex10_19pg16.jpg]

  Rita Trehan, Vice President   Human Resources & Internal Communications

 

-16-



--------------------------------------------------------------------------------

BENEFITS SCHEDULE

 

Title/Grade Classification

  

Severance Benefits

(Min. 1 Year-of-Service for Eligibility)

Executive Officers (CFO excluded because of contract)   

One (1) times (Annual Compensation + Bonus) (Section 4.1)

Health Benefits (Section 4.2)

Outplacement Benefits (Section 4.3)

Prorated Bonus (Section 4.4)

Special Enhanced Benefits (Section 4.5)

Excise Tax Reimbursement (see Appendix A for specific participant eligibility)

Grades 24 -27   

One (1) times (Annual Compensation) (Section 4.1)

Health Benefits (Section 4.2)

Outplacement Benefits (Section 4.3)

Prorated Bonus (Section 4.4)

Special Enhanced Benefits (Section 4.5)

Grades 19 -23   

Three (3) months prorated Annual Compensation plus two (2) Weeks’ Compensation
for each Year-of-Service up to a maximum of thirty-nine (39) Week’s Compensation
(Section 4.1)

Health Benefits (Section 4.2)

Grades 18 and below   

Two (2) months prorated Annual Compensation plus two (2) Weeks’ Compensation for
each Year-of-Service up to a maximum of twenty-six (26) Week’s Compensation
(Section 4.1)

Health Benefits (Section 4.2)



--------------------------------------------------------------------------------

THE AES CORPORATION SEVERANCE PLAN

List of Participating Employers

[The Administrator is required to maintain a list of Participating Employers]*